 


113 HRES 382 IH: Supporting the goals and ideals of Red Ribbon Week, October 23, 2013 through October 31, 2013.
U.S. House of Representatives
2013-10-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 382 
IN THE HOUSE OF REPRESENTATIVES 
 
October 14, 2013 
Mr. Hunter (for himself and Mr. Ruppersberger) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Supporting the goals and ideals of Red Ribbon Week, October 23, 2013 through October 31, 2013. 


Whereas the Red Ribbon Campaign was started to commemorate the service of Enrique “Kiki” Camarena, an 11-year special agent of the Drug Enforcement Administration who was murdered in the line of duty in 1985 while engaged in the battle against illicit drugs;
Whereas the Red Ribbon Campaign has been nationally recognized for 25 years (since 1988) to preserve Special Agent Camarena's memory and further the cause for which he gave his life, and is now the oldest and largest drug prevention program in the Nation, reaching millions of young people each year during Red Ribbon Week;
Whereas the Drug Enforcement Administration, committed throughout its 40 years to target aggressively, organizations involved in the growing, manufacturing, and distribution of controlled substances, has been a steadfast partner in commemorating Red Ribbon Week;
Whereas the State governors and attorneys general, the National Family Partnership, Parent Teacher Associations, Boys and Girls Clubs of America, Young Marines, the Drug Enforcement Administration, and hundreds of other organizations throughout the United States annually celebrate Red Ribbon Week during the period of October 23 through October 31;
Whereas the objective of Red Ribbon Week is to promote the creation of drug-free communities through drug prevention efforts, education, parental involvement, and community-wide support;
Whereas according to the National Survey on Drug Use and Health (NSDUH), in 2012 an estimated 23,900,000 people in the United States, 9.2 percent of the population aged 12 and older, were current illicit drug users;
Whereas drug abuse is one of the major challenges that the Nation faces in securing a safe and healthy future for families in the United States;
Whereas drug abuse and alcohol abuse contribute to domestic violence and sexual assault and place children at risk;
Whereas although public awareness of illicit drug use is increasing, emerging drug threats and growing epidemics demand attention, with particular focus on synthetic drugs and the nonmedical use of prescription drugs, the second-most-abused drug by young people in the United States;
Whereas the majority of teenagers abusing prescription drugs get them from family, friends, and the home medicine cabinet, the Drug Enforcement Administration will host a National Take Back Day on October 26, 2013, for the public to safely dispose of unused or expired prescription medications that can lead to accidental poisoning, overdose, and abuse;
Whereas synthetic marijuana, also known as “K2” or “Spice” and with acknowledged dangerous health effects, has become especially popular, especially among teens and young adults, and in 2012 poison centers nationwide responded to about 5,205 calls related to synthetic marijuana;
Whereas the 2012 NSDUH data revealed between 2007 and 2011 heroin use doubled;
Whereas in 2007, there were 373,000 heroin users compared to 669,000 in 2012;
Whereas the 2012 NSDUH revealed a 50 percent increase in daily marijuana use among those aged 12 and up and a 25 percent increase in marijuana use by the general population; and
Whereas parents, youth, schools, businesses, law enforcement agencies, religious institutions (faith-based organizations), service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States will demonstrate their commitment to healthy, productive, and drug-free lifestyles by wearing and displaying red ribbons during this week-long celebration: Now, therefore, be it 
 
That the House of Representatives—
(1)supports the goals and ideals of Red Ribbon Week;
(2)encourages children and teens to choose to live drug-free lives; and 
(3)encourages the people of the United States to promote the creation of drug-free communities and to participate in drug prevention activities to show support for healthy, productive, and drug-free lifestyles. 
 
